PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/296,482
Filing Date: March 8, 2019
Appellant(s): Bidgoli et al.

Michael S. Bentley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 8, 2020.


(I) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 19, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	The present application, filed on or after March 16, 2013, is being examined under 
the first inventor to file provisions of the AIA .
		Claims 40-54 are currently pending.  Claims 1-39 are canceled.
		Claims 40-54 are rejected.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 40-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal et al. (US 7,519,010 B1).
Regarding claims 40, 45 and 50, Aggarwal et al. discloses a non-transitory computer readable medium, a method and an apparatus, comprising:

    PNG
    media_image2.png
    506
    785
    media_image2.png
    Greyscale

	at least one processor; and
at least one memory including program code;
wherein the at least one memory and the program code are configured to, with the at least one processor, cause the apparatus to at least:
	receiving, by a leaf router (PE Router 12A, 12B or 12C, “PE router 30 comprises a separate label space for every aggregate default tree and every aggregate data tree for which PE router 30 is a leaf node.” Col. 11, lines 30-35) of a multicast tree from a penultimate hop router (P14A, 14B, 14C or 14D) of the multicast tree, a multicast packet including a multicast payload and having an upstream assigned label as an outer label (“Strip the outer label” step 136); and
	determining, by the leaf router based on the upstream assigned label and the multicast payload, forwarding to the multicast payload from the leaf router.  
	Figure 10 illustrates an example process of forwarding multicast data packets on an aggregate multicast tree across a public network.

    PNG
    media_image3.png
    481
    756
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    561
    429
    media_image4.png
    Greyscale

(“FIG. 2...As one example, PE router 30 may comprise an ingress router or root of a multicast tree established across a public network, such as the Internet.  PE router 30 may also comprise an egress router or leaf of a mlticast tree established across the public network by another PE router.  PE router 30 may operate substantially similar to any of the PE routers 12 from FIG. 1.” Col. 11, lines 55-65.
	(“Egress PE router 12C, for example, receives the encapsulated packet on multicast tree 15 (135).  Egress PE router 12C performs a lookup on the outer label of the encapsulated packet to determine the forwarding entry within egress PE router 12C that corresponds to multicast tree 13 (135).  Egress PE router 12C then Strips the outer label (136).”)
	(Egress PE router 12C perform a lookup on the inner label of the encapsulated packet to determine the VRF that corresponds to the MVPN (137).  Egress PE router 12C then strips the inner label (138) and sends the multicast data packets to the corresponding VRF for forwarding to subscriber devices of the multicast traffic within the MVPN site.” Col. 17, lines 45-57.

	Regarding claims 41, 46 and 51, Aggarwal et al. discloses the apparatus of claim 40, wherein the multicast packet received without a tree label identifying the multicast tree.  (the multicast packet show in figure 8 and 9 received without a tree label identifier).

	Regarding claims 42, 47 and 52, Aggarwal et al. further discloses identify, based on the upstream assigned label, a virtual routing and forwarding (VRF) instance of the multicast tree;
and


    PNG
    media_image5.png
    505
    582
    media_image5.png
    Greyscale

	identify, based on the VFR instance for the multicast tree and a header of the multicast payload, one or more outgoing interfaces of the leaf router via which the multicast payload is to be forwarded.  (“Control unit 31 may use IP/GRE (internet protocol/generic routing encapsulation) or MPLS to encapsulate multicast data packets for transmission on aggregate default trees or aggregate data trees.  If the aggregate default tree or the aggregate data tree uses MPLS encapsulation, the outer MPLS label and the incoming interface specifies the label space of the inner label.  In this case, penultimate-hop-popping is disabled.  If the aggregate default tree or the aggregate data tree used IP/GRE encapsulation, the root PE router source address and the provider group address of the multicast tree specifies the label space of the inner label.  A lookup in the label space of the inner label identifies the multicast VRF in which to perform the customer multicast lookup.”), col. 11-12, lines 60-67 and 1-5, respectively.)  


    PNG
    media_image6.png
    764
    586
    media_image6.png
    Greyscale

	Regarding claims 43, 48 and 53, Aggarwal et al. discloses wherein the one or more outgoing interface of the leaf router are identified based on an Internet Protocol (IP) header of the multicast payload.  (FIG. 8 illustrates an example IP encapsulated packet for transmission on a PIM-based multicast tree.)

    PNG
    media_image7.png
    547
    576
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    502
    571
    media_image8.png
    Greyscale

wherein a mapping of the upstream assigned label to the VRF instance of the multicast tree is received from a root router of the multicast tree.  (“In one embodiment, each of PE routers 12 includes virtual routing and forwarding (VRF) (not shown) for each MVPN to which it has membership.” Col. 5, lines 47-55); (“In addition, multicast tree 15 can be either a “source” tree or a “shared” tree.  As used herein, a source tree is used to carry traffic only for the multicast VRFs that exist locally on the root of the tree.” Col. 7, lines 45-55).

(II) Response to Argument
	Appellant’s arguments filed March 30, 2021 have been fully considered but they are not persuasive.  Examiner responds in the rebuttal that follows:
A.  Summary of Rejections:
Claims 40-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal 
et al. (US 7,519,010 B1).
Figure 3 of the application is directly related to the claimed invention.  A multicast 
packet (Multicast PDU + Upstream assigned label) traveling from a penultimate router 111-3 to a leaf router 111-6.

    PNG
    media_image9.png
    554
    841
    media_image9.png
    Greyscale

B.  Arguments in response to Rejection of Claims 40-54 Under 35 U.S.C. 102 (Aggrawal)
Appellant submits that the cited portions of Aggarwal fail to disclose or 
suggest the feature of “receive, by a leaf router of a multicast tree from a penultimate hop router of the multicast tree, a multicast packet including a multicast payload and having an upstream assigned label as an outer label.”
The Examiner respectfully disagrees with Appellant’s arguments for the following 
reasons:
	Aggarwal indeed discloses the feature of “receive, by a leaf router of a multicast tree from a penultimate hop router of the multicast tree, a multicast packet including a multicast payload and having an upstream assigned label as an outer label.”
	As illustrates in figures 1, 2 and 10:

    PNG
    media_image10.png
    597
    926
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    804
    614
    media_image11.png
    Greyscale


    PNG
    media_image3.png
    481
    756
    media_image3.png
    Greyscale

	Aggarwal discloses: A PE leaf router (“PE router 30 may comprise an ingress router or root of a multicast tree established across a public network, such as the Internet.  PE router 30 may also comprise an egress router or leaf of a multicast tree established across the public network by another PE router.  PE router 30 may operate substantially similar to any of PE routers 12 from FIG. 1.” col. 7, Lines 60-65) receives from a penultimate hop router of the multicast tree, a multicast packet including a multicast payload and having an upstream assigned label as an outer label (Egress PE 12C receives from a penultimate hop router (P14A, P14B) “Receive the encapsulated packet on the multicast tree of the MVPN”, step 134 and “Perform lookup on outer label of packet to determine corresponding forwarding entry” step 135.  The P-IP Header and GRE Header, as shows in figure 8, are outer label of a multicast packet.  In another embodiment, the MPLS Label shows in figure 9 is outer label of a multicast packet.

    PNG
    media_image12.png
    407
    426
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    377
    432
    media_image13.png
    Greyscale

	A multicast packet encapsulated with an outer label traveling the internet from an ingress root router of a multicast tree to a leaf router of the multicast tree.  The multicast packet received at PE Router 12C including a multicast payload and having an up stream assigned label as outer label.  
	Because the limitation “an upstream” is not defined in the claims, the multicast packet travels from the root router to the leaf router is interpreted as upstream.  Therefore, the outer label of the multicast packet shows in figures 8 and 9 are indeed an upstream label.
	Similar to figure 3 of Appellant’s claimed invention, Figure 1 of Aggarwal shows a multicast packet (figure 8 or 9) traveling upstream from a penultimate router (P14) to a leaf router PE12. 


    PNG
    media_image14.png
    356
    646
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    325
    578
    media_image15.png
    Greyscale

The Examiner asserts Aggarwal teaches the multicast packet encapsulated upstream label so to travel across the internet to a leaf router the PE router 12C.  The multicast packet thereafter is forwarding to a destination CE16D and CE16E.
The Appellant further argued “Aggarwal fail to disclose or suggest the feature of 
“determine, by the leaf router based on the upstream assigned label and the multicast payload, forwarding of the multicast payload from the leaf router” where the upstream 
The Examiner respectfully disagrees with the arguments because Aggarwal indeed 
discloses this feature.  See figure 10.

    PNG
    media_image16.png
    483
    755
    media_image16.png
    Greyscale

 	Aggarwal discloses step 135 in figure 10, the egress PE which is the leaf router (see col. 7, Lines 60-65), determines based on the upstream assigned label and the multicast payload, forwarding the multicast payload from the leaf router (“send data packets to the corresponding VRF.” Step 139.  Figure 8 shows a multicast payload and upstream header.

    PNG
    media_image12.png
    407
    426
    media_image12.png
    Greyscale

	Because the limitation “an upstream” is not defined in the claims, the multicast packet travels from the root router to the leaf router is interpreted as upstream.  Therefore, 
	The Examiner asserts Aggarwal indeed discloses all the features recited in claims 40-54.
(III)  WITHDRAWN REJECTIONS:
The Rejection of Claims 40-54 Under 35 U.S.C. 102 (Duncan et al.) has been 
Withdraw.
(IV)    	Conclusion

        	Grounds of Rejection to be Reviewed on Appeal
	For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted, 

/BRENDA H PHAM/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        


Conferees:

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHUONG T HO/
Primary Examiner, Art Unit 2412                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.